 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     JASMINE MARIA VELASQUEZ,                            2:18-cv-01995-WBS-KJN (HC)
13
                                            Petitioner, [PROPOSED] ORDER
14
                      v.
15

16   JANEL ESPINOZA, Warden,
17                                        Respondent.
18

19           Respondent seeks an additional sixty days in which to file a responsive pleading. Good

20   cause appearing, IT IS HEREBY ORDERED that:

21           1. Respondent’s request (ECF No. 8) is granted; and

22           2. Respondent’s response to the petition for writ of habeas corpus shall be filed on or

23   before December 5, 2018.

24   Dated: October 11, 2018
25

26   /vela1995.eot

27

28
